

114 HR 3888 IH: Communities Helping Invest through Property and Improvements Needed for Veterans Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3888IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Bacon (for himself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Communities Helping Invest through Property and Improvements Needed for Veterans Act of 2016 to extend the pilot program authorized by such Act.1.Short titleThis Act may be cited as the Communities Helping Invest through Property and Improvements Needed for Veterans Act or the CHIP IN for Veterans Act .2.Extension of pilot program relating to real property and facilities of the Department of Veterans AffairsSubsection (i) of section 2 of the Communities Helping Invest through Property and Improvements Needed for Veterans Act of 2016 (Public Law 114–294) is amended by striking 5 years and inserting 10 years.